The judgment of the court was pronounced by
Slid el i,, J.
This court having jurisdiction as to the constitutionality or legality only of fines imposed by municipal corporations, and it not appearing that such questions are proposed to be, ,or could b.e .examined upon appeal in this case, (see Third Municipality v. Blanc, 1 An. 385,) it is therfore ordered that the application for a writ of mandamus j.n this case be dismissed, with costs to be paid by the applicant.*

A similar rule taken by one Grow, was.dismissed at tlio samo time, and for thosamo reasons. If.